Detailed Action
This is the first office action on the merits for US application number 16/707,561.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species d) of Figs. 8-13, in the reply filed on April 27, 2022 is acknowledged, which indicated that claims 1-24 read on the elected species.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/980,910, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 61/980,910 fails to provide adequate support for each section comprises a plurality of oblong openings with a support strut between openings, a recessed portion between adjacent sections, and terminal hook edge positioned below the openings of claims 2 and 14, the threaded fasteners and main body thickness of claim 6, the fastener of claims 7-13 and 15, the mounting tabs each including a pair of elongated apertures separated by a support stud from each other, the tabs spaced apart from each other, and the fasteners of claim 17, the fastener of claims 18, 19, 23, and 24.

Claim Objections
Claim(s) 2 and 17 is/are objected to because of the following informalities:  
Claim 2 line 1 should read “of a patient, the system comprising:”.  
Claim 17 line 1 should read “system[[,]] comprising:”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 5, 6, 7, 8, 10, 11, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8, 8, 9, 10, 11, and 12, respectively, of U.S. Patent No. 10,531,900. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a species of the genus claimed in U.S. Patent No. 10,531,900.
Claims 2-4 and 9 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,531,900. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a species of the genus claimed in U.S. Patent No. 10,531,900.
Claims 14, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, and 15, respectively, of U.S. Patent No. 10,531,900. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a species of the genus claimed in U.S. Patent No. 10,531,900.
Claim 17, 18, 19, 20, 21, and 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18, 17, 18, 20, 21, and 23, respectively, of U.S. Patent No. 10,531,900. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a genus of the species claims in U.S. Patent No. 10,531,900.

Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892, Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775